DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the embodiment of Species IV (claims 1-7, and 9-15) in the reply filed on 11/24/2022 is acknowledged.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a power regulation unit, configured to regulate an output signal of the wireless power transmission apparatus” in claim 1.
“a phase detection unit… configured to acquire a voltage phase signal and a current phase signal of the transmitting unit and calculate the voltage-and-current phase difference according to the voltage phase signal and the current phase signal” in claim 3.
“a voltage phase detection unit… configured to detect the voltage phase signal of the transmitting unit” in claim 4.
“a current phase detection unit… configured to detect the current phase signal of the transmitting unit” in claim 4.
“a phase difference calculation unit… configured acquire the voltage phase signal and the current phase signal and calculate the voltage-and-current phase difference according to the voltage phase signal and the current phase signal” in claim 4.
“an output detection unit… configured to detect an output power of the wireless power transmission apparatus and provide the power detection value” in claim 9.
“an output current detection unit… configured to detect an output current of the wireless power transmission apparatus and provide a current detection value” in claim 10.
“an output voltage detection unit… configured to detect an output voltage of the wireless power transmission apparatus and provide a voltage detection value” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103











The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tombelli et al. (U.S. Patent Publication Number 2021/0023958) in view of Okamoto (U.S. Patent Publication Number 2016/0355095).
Regarding Claim 1:
Tombelli et al. discloses a wireless power transmission apparatus, comprising: a transmitting unit, comprising an inverter circuit (Fig. 1, inverter 23 and its related discussion; see, for example, paragraphs 0054-0057), a first compensation circuit (Fig. 1, capacitor 32 and its related discussion; see, for example, paragraphs 0054-0060) and a transmitting coil (Fig. 1, transmitter coil 31 and its related discussion; see, for example, paragraphs 0054-0060), the first compensation circuit being coupled between the inverter circuit and the transmitting coil (Fig. 1, capacitor 32 coupled between inverter 23 and transmitter coil 31 as shown, and their related discussion); a receiving unit, comprising a receiving coil (Fig. 1, receiver coil 41 and its related discussion; see, for example, paragraphs 0066-0067), a second compensation circuit (Fig. 1, capacitor 42 and its related discussion; see, for example, paragraphs 0066-0072) and a rectifier circuit (Fig. 1, rectifying stage 51 and its related discussion; see, for example, paragraphs 0075-0076), the second compensation circuit being coupled between the receiving coil and the rectifier circuit (Fig. 1, capacitor 42 coupled between rectifying stage 51 and receiver coil 41 as shown, and their related discussion); a power regulation unit, configured to regulate an output signal of the wireless power transmission apparatus (Fig. 1, DC-bus stage 22 and its related discussion; see, for example, paragraphs 0049-0052); and a control unit, coupled to the inverter circuit and the power regulation unit respectively (Fig. 1, transmitter side controllers 6, inverter 23, DC-bus stage 22, and their related discussion; see, for example, paragraphs 0064-0065, etc.), and configured to: acquire a detection signal (Figs. 1 and 3, transmitter side controllers 6 for receiving temperature detection signals T1, T2, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0101, 0107, 0130, etc.), and a power detection value of the wireless power transmission apparatus (Figs. 1 and 3, transmitter side controllers 6 and their related discussion; see, for example, paragraphs 0053, 0057, 0079, 0116-0119, 0122-0124, 0139, etc.); control an operating frequency of the inverter circuit (Figs. 1 and 3, transmitter side controllers 6, inverter 23, and their related discussion; see, for example, paragraphs 0064-0065, etc.), and generate a power derating signal according to the detection signal, and control, according to the power derating signal, the power detection value and a power reference signal, the power regulation unit to regulate the output signal (Figs. 1 and 3, transmitter side controllers 6, DC-bus stage 22, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0094-0097, 0101, 0107, 0130, 0133, etc.). While Tombelli discloses a control unit configured to acquire various voltage, current, and power information in relation to the transmitting unit and to control an operating frequency of the inverter circuit, Tombelli fails to teach a control unit configured to acquire a voltage-and-current phase difference of the transmitting unit and control an operating frequency of the inverter circuit according to the voltage-and-current phase difference and a preset phase difference in such a manner that the voltage-and-current phase difference is equal to the preset phase difference.
However, Okamoto discloses a wireless power transmission apparatus, comprising: a control unit, coupled to the inverter circuit (Fig. 2, power transmission controller 30, inverter 12, and their related discussion), and configured to: acquire a voltage-and-current phase difference of the transmitting unit (Fig. 2, power transmission controller 30, power factor calculator 31, inverter controller 32, ammeter 25, voltmeter 26, and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); control an operating frequency of the inverter circuit according to the voltage-and-current phase difference and a preset phase difference in such a manner that the voltage-and-current phase difference is equal to the preset phase difference (Fig. 2, power transmission controller 30, power factor calculator 31, inverter controller 32, ammeter 25, voltmeter 26, and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, 0055, 0060-0064, claim 1, etc. which disclose controlling the inverter based upon the measured voltage and current phase differences, with respect to a predetermined phase, to transmit electric power based on the phase difference calculations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tombelli to acquire voltage and current phase information, as well as control the operating frequency of the inverter circuit according to such information, as taught within Okamoto, to improve power transmission efficiency by analyzing the respective voltage and current phase information associated with the transmitter.
Regarding Claim 2:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli further discloses wherein the first compensation circuit, the transmitting coil, the receiving coil and the second compensation circuit form a resonant network (Tombelli: Fig. 1, capacitor 32, transmitter coil 31, receiving coil 41, capacitor 42, and their related discussion; see, for example, paragraphs 0060, 0062, 0071-0073, etc. which discuss the resonant circuitry); the resonant network comprises a first resonant frequency and a second resonant frequency, wherein the second resonant frequency is higher than the first resonant frequency (Tombelli: see for example, paragraph 0072 which discloses a fundamental frequency differing from the resonant frequency of the resonant circuit, said resonant frequency seen as the natural frequency of the resonant circuit, whereas the fundamental frequency is the frequency at which the inverter and transmitter are operated. See also Okamoto: paragraphs 0028-0031, 0060, etc. which discloses controlling the inverter, resonance circuit, transmission coil, etc. to resonate at a preferred frequency and amplitude); and the operating frequency is higher than the second resonant frequency; or, the operating frequency is equal to the second resonant frequency; or, the operating frequency is lower than the second resonant frequency and higher than the first resonant frequency Tombelli: see for example, paragraph 0072 which discloses operating at a fundamental frequency differing from the resonant frequency of the resonant circuit, said resonant frequency seen as the natural frequency of the resonant circuit, whereas the fundamental frequency is the frequency at which the inverter and transmitter are operated. See also Okamoto: paragraphs 0028-0031, 0046, 0060, etc. which discloses the resonance frequency of the power transmission coil and capacitor being controlled to coincide with the output frequency of the inverter circuit, i.e. the drive frequency of the inverter circuit).
Regarding Claim 3:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Okamoto, discloses wherein the wireless power transmission apparatus further comprises: a phase detection unit (Fig. 2, voltmeter 26, ammeter 25, power factor calculator 31, etc., and their related discussion); the phase detection unit is coupled to the transmitting unit and the control unit (Fig. 2, voltmeter 26, ammeter 25, power factor calculator 31, resonance circuit 13, transmission coil 14, inverter controller 32, power controller 29, etc., and their related discussion), and configured to acquire a voltage phase signal and a current phase signal of the transmitting unit (Fig. 2, voltmeter 26, ammeter 25, power factor calculator 31, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.) and calculate the voltage-and-current phase difference according to the voltage phase signal and the current phase signal (Fig. 2, voltmeter 26, ammeter 25, power factor calculator 31, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.).
Regarding Claim 4:
Modified Tombelli teaches the limitations of the preceding claim 3. Modified Tombelli, in further view of Okamoto, discloses wherein the phase detection unit comprises: a voltage phase detection unit (Fig. 2, voltmeter 26 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.), a current phase detection unit (Fig. 2, ammeter 25 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.), and a phase difference calculation unit (Fig. 2, power factor calculator 31 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); the voltage detection unit is coupled to an output terminal of the inverter circuit and configured to detect the voltage phase signal of the transmitting unit (Fig. 2, voltmeter 26 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); the current phase detection unit is coupled between the inverter circuit and the first compensation circuit, or between the first compensation circuit and the transmitting coil, configured to detect the current phase signal of the transmitting unit (Fig. 2, ammeter 25 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); and the phase difference calculation unit is configured to acquire the voltage phase signal and the current phase signal and calculate the voltage-and-current phase difference according to the voltage phase signal and the current phase signal (Fig. 2, voltmeter 26, ammeter 25, power factor calculator 31, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.).
Regarding Claim 5:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Tombelli, discloses wherein the control unit is specifically configured to: generate the power derating signal when the detection signal reaches a preset value (Figs. 1 and 3, transmitter side controllers 6, DC-bus stage 22, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0094-0097, 0101, 0107, 0130, 0133, etc.), and provide a power regulation signal according to the power derating signal and the power reference signal (Figs. 1 and 3, transmitter side controllers 6, DC-bus stage 22, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0094-0097, 0101, 0107, 0130, 0133, etc. which disclose providing a control signal to reduce the power provided according to the received signals exceeding given threshold values), and control, according to the power regulation signal and the power detection value, the power regulation unit to reduce the output signal, so that a current of the transmitting unit is reduced or a voltage of the transmitting unit is reduced (Figs. 1 and 3, transmitter side controllers 6, DC-bus stage 22, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0094-0097, 0101, 0107, 0130, 0133, etc. which disclose providing a control signal to reduce the power provided according to the received signals exceeding given threshold values).
Regarding Claim 6:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Tombelli, discloses wherein the detection signal is a temperature signal and the preset value is a preset temperature value (Figs. 1 and 3, transmitter side controllers 6 for receiving temperature detection signals T1, T2, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0101, 0107, 0130, etc. which disclose the detection signal as a temperature signal as well as operating the system to ensure operating temperatures do not exceed safety threshold values); the control unit is configured to generate the power derating signal when the temperature signal reaches the preset temperature value (Figs. 1 and 3, transmitter side controllers 6 for receiving temperature detection signals T1, T2, DC-bus stage 22, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0094-0097, 0101, 0107, 0130, 0133, etc. which disclose providing a control signal to reduce the power provided according to the received signals exceeding given threshold values).
Regarding Claim 9:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Okamoto, discloses further comprising: an output power detection unit (Fig. 2, ammeter 25, voltmeter 26, and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); the output power detection unit is coupled to an output terminal of the wireless power transmission apparatus and the control unit, and configured to detect an output power of the wireless power transmission apparatus and provide the power detection value (Fig. 2, ammeter 25, voltmeter 26, power transmission controller 30, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.).
Regarding Claim 10:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Okamoto, discloses further comprising: an output current detection unit (Fig. 2, ammeter 25 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.) and an output voltage detection unit (Fig. 2, voltmeter 26 and its related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); the output current detection unit is coupled to an output terminal of the wireless power transmission apparatus and the control unit, and configured to detect an output current of the wireless power transmission apparatus and provide a current detection value (Fig. 2, ammeter 25, power transmission controller 30, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); the output voltage detection unit is coupled to the output terminal of the wireless power transmission apparatus and the control unit, and configured to detect an output voltage of the wireless power transmission apparatus and provide a voltage detection value (Fig. 2, voltmeter 26, power transmission controller 30, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.); the control unit is configured to acquire the current detection value and the voltage detection value, and acquire the power detection value according to the current detection value and the voltage detection value (Fig. 2, ammeter 25, voltmeter 26, power transmission controller 30, power factor calculator 31, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, claim 1, etc.).
Regarding Claim 11:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli further discloses wherein the output signal comprises one or more of an output current, an output voltage, or an output power (Tombelli: Fig. 1, DC-bus stage 22, transmitter coil 31, etc., and their related discussion; see, for example, paragraphs 0049-0052, etc. See also Okamoto: Fig. 2, power transmission controller 30, transmitter coil 14, etc., and their related discussion; see, for example, Abstract, paragraphs 0029-0037, 0043, 0055, 0060-0064, claim 1, etc.).
Regarding Claim 12:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Tombelli, discloses wherein the power regulation unit comprises any one of a buck circuit, a boost circuit, or a buck-boost circuit (Fig. 1, DC-bus stage 22 and its related discussion; see, for example, paragraphs 0049-0052 which disclose a buck switching converter).
Regarding Claim 13:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli, in further view of Tombelli, discloses wherein the power regulation unit is electrically coupled between an input terminal of the wireless power transmission apparatus and the transmitting unit; or the power regulation unit is electrically coupled between the receiving unit and the output terminal of the wireless power transmission apparatus (Fig. 1, DC-bus stage 22 connected between power input and transmitter coil 31, and their related discussion; see, for example, paragraphs 0049-0052).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tombelli et al. (U.S. Patent Publication Number 2021/0023958) in view of Okamoto (U.S. Patent Publication Number 2016/0355095) and in further view of Jones et al. (U.S. Patent Publication Number 2021/0061112).
Regarding Claim 7:
Modified Tombelli teaches the limitations of the preceding claim 1. While Modified Tombelli discloses the control unit is configured to generate the power derating signal with the detection signal reaches the preset signal (Figs. 1 and 3, transmitter side controllers 6 for receiving temperature detection signals T1, T2, DC-bus stage 22, etc., and their related discussion; see, for example, paragraphs 0023, 0061, 0085, 0088, 0094-0097, 0101, 0107, 0130, 0133, etc. which disclose providing a control signal to reduce the power provided according to the received signals exceeding given threshold values), Modified Tombelli fails to teach wherein the detection signal is a duration signal.
However, Jones et al. discloses wherein the detection signal is a duration signal and the preset value is a preset duration signal (see, for example, paragraphs 0004, 0006, 0008, 0019-0021, 0024-0027, claims 5, 12, 19, etc. which disclose the processor/control unit can generate a derating command based on a current charging time, such as a preset proximity timer expiring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Tombelli to utilize a duration signal as a detection signal, as taught within Jones, to prevent possible occurrences of unsafe events, thereby enhancing overall safety conditions.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tombelli et al. (U.S. Patent Publication Number 2021/0023958) in view of Okamoto (U.S. Patent Publication Number 2016/0355095) and in further view of Nagaoka (U.S. Patent Publication Number 2018/0241301).
Regarding Claim 14:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli fails to teach wherein the transmitting unit further comprises a transmitter transformer.
However, Nagaoka discloses wherein the transmitting unit further comprises a transmitter transformer (Fig. 2, transformer, not shown, provided at an output of DC/AC converter 27 and a subsequent input to first coil 21 including a first coil 121 and capacitor, not shown, and their related discussion; see, for example, paragraphs 0054, 0146, etc.; see also Fig. 12 and its related discussion); the transmitter transformer is coupled between the inverter circuit and the first compensation circuit; or the transmitter transformer is coupled between the first compensation circuit and the transmitting coil (Fig. 2, transformer, not shown, provided at an output of DC/AC converter 27 and a subsequent input to first coil 21 including a first coil 121 and capacitor, not shown, and their related discussion; see, for example, paragraphs 0054, 0146, etc.; see also Fig. 12 and its related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Tombelli to incorporate a transmitter transformer, as taught within Nagaoka, to provide further step-up and step-down functionality to the respective power to be output by the power transmitter thereby improving power transmission efficiency by allowing for finer tuning of the power transmission.
Regarding Claim 15:
Modified Tombelli teaches the limitations of the preceding claim 1. Modified Tombelli fails to teach wherein the receiving unit further comprises: a receiver transformer.
However, Nagaoka discloses wherein the receiving unit further comprises: a receiver transformer (Fig. 2, transformer, not shown, provided at an input of AC/DC converter 32 and a subsequent output from second coil 31 including a coil and capacitor, not shown, and their related discussion; see, for example, paragraphs 0067-0069, 0146, etc.; see also Fig. 12 and its related discussion); the receiver transformer is coupled between the receiving coil and the second compensation circuit; or the receiver transformer is coupled between the second compensation circuit and the rectifier circuit (Fig. 2, transformer, not shown, provided at an input of AC/DC converter 32 and a subsequent output from second coil 31 including a coil and capacitor, not shown, and their related discussion; see, for example, paragraphs 0067-0069, 0146, etc.; see also Fig. 12 and its related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Tombelli to incorporate a receiver transformer, as taught within Nagaoka, to provide further step-up and step-down functionality to the respective power to be output by the power receiver to an associated load, thereby improving power transmission efficiency by allowing for finer tuning of the power received.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836